Citation Nr: 1613632	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  11-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

1. Whether there was clear and unmistakable error (CUE) in a June 2008 Board decision that denied the Veteran's claim of entitlement to an effective date earlier than June 5, 1995, for service connection for residuals of shrapnel fragment lodged in T5 involving Muscle Groups (MG) XX and XXIII.
 
2. Whether there was CUE in a June 2008 Board decision that denied the Veteran's claim of entitlement to an effective date earlier than June 5, 1995, for a 40 percent disability rating for residuals of shrapnel fragment lodged in T5 involving MG XX and XXIII.


REPRESENTATION

Veteran represented by:	John Steven Berry, Attorney




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2014 Board decision which denied the Veteran's motion for CUE in a 2008 Board decision, which the Court of Appeals for Veterans' Claims (Court) dismissed in October 30, 2015.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.


FINDING OF FACT

A January 2015 Certification of Death indicates that the Veteran died in January 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed.  Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  The Board notes that the in a October 2015 the Veteran's attorney motion was granted to voluntarily dismiss the appeal as the Veteran's spouse while eligible to be substituted into the action and, initially expressed her willingness to be substituted, despite numerous attempts through several mediums, has been unable or unwilling to return the required documents for substitution.  As such, the claim has been returned to the Board and is similarly dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


